EXHIBIT 10.4

 



REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of November 18, 2013, by and among Stratus Media Group, Inc., a Nevada
corporation (the “Company”), and those Persons listed on Appendix A (the
“Holders”).

Recitals

A.                  Pursuant to an Agreement and Plan of Merger entered into
among the Company, Canterbury Acquisition, LLC, a Delaware limited liability
company, Hygeia Acquisition, Inc., a Delaware corporation, Canterbury
Laboratories, LLC, a Delaware limited liability company, Hygeia Therapeutics,
Inc., a Delaware corporation, and Yael Schwartz, Ph.D., (the “Merger Agreement”)
concurrently herewith, the Company is issuing to the Holders an aggregate of not
more than 115,011,563 shares of the Common Stock of the Company (the “Shares”).

B.                  In connection with that issuance, the Company has agreed to
grant to the Holders certain registration rights with respect to the Shares on
the terms set forth herein.

C.                  Capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in the Merger Agreement.

Agreements

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Holders hereby agree as follows:

1.                  Definitions. As used in this Agreement, the following terms
shall have the specified meanings:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “affiliated,” “controlling” and “controlled” have meanings correlative to
the foregoing.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other government actions to
close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s $0.001 par value common stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1

 



“Holder” or “Holders” means the holder or holders, as the case may be, from
time-to-time of the Registrable Securities.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a registration statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
registration statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means (i) the Shares, (ii) any shares issuable upon any
stock split, stock dividend, recapitalization or similar event with respect to
the Shares and (iii) any other dividend or other distribution with respect to,
conversion or exchange of, or in replacement of, the Shares.

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Rule 158” means Rule 158 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued pursuant to the Merger
Agreement as set forth on Appendix A.

2.                  Registration.

(a)                Piggy-Back Registrations.

2

 



(i)                 If at any time (but without any obligation to do so) when
there is not already an effective registration statement covering the
Registrable Securities, the Company shall decide to prepare and file with the
Commission a registration statement relating to an offering for its own account
of any of its equity securities or the account of other holders of any of its
equity securities, other than on Form S-4 or Form S-8 (or their then equivalents
relating to equity securities to be issued solely in connection with the
acquisition of an entity or business, or equity securities issuable in
connection with stock option or other employee benefit plans or a registration
in which the only stock being registered is Common Stock issuable upon
conversion of debt securities which are also being registered, or any
registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities), the Company shall send to each
Holder written notice of such decision, and, to the extent permitted under the
provisions of Rule 145 under the Securities Act, include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after receipt of
such notice, on the same terms and conditions as the securities otherwise being
sold in such registration, subject to the Company’s right to exclude a Holder as
set forth below; provided, however, that if at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each selling Holder and, thereupon, (i) in the
case of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay expenses in accordance with Section 5 hereof) and
(ii) in the case of a determination to delay registering, shall be permitted to
delay registering any Registrable Securities being registered pursuant to this
Section 2(a) for the same period as the delay in registering such other
securities. The foregoing notwithstanding, the Company shall not be required to
register any Registrable Securities pursuant to this Section 2(a) if (i) such
Registrable Securities are eligible for sale pursuant to Rule 144 and (ii) upon
presentation of the appropriate legal opinion and other documentation typically
required for the sale of restricted securities under Rule 144, the Company acts
promptly in allowing (or causing its stock transfer agent to allow) the sale of
such Registrable Securities.

(ii)               In the case of an underwritten public offering, if the
managing underwriter(s) should reasonably object to the inclusion of the
Registrable Securities in such registration statement, then if the Company,
after consultation with the managing underwriter(s), should reasonably determine
that the inclusion of the Registrable Securities would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of a Holder, then (A) if the Company after
consultation with the underwriter(s) recommends the inclusion of fewer
Registrable Securities, the number of Registrable Securities of the Holders
included in such registration statement shall be reduced pro-rata among such
Holders (based upon the number of Registrable Securities requested to be
included in the registration), or (B) if the Company after consultation with the
underwriter(s) recommends the inclusion of none of the Registrable Securities,
none of the Registrable Securities of any Holder shall be included in such
registration statement; provided, however, that if securities are being offered
for the account of other Persons as well as the Company who have greater
priority than the Holders, then the amount of the Registrable Securities
otherwise to be included in the registration statement shall be reduced by the
amount of the securities having greater priority.

3

 



(b)               “Market Stand-Off” Agreement. Each Holder hereby agrees that,
if requested by the Company or the representative of the underwriters of
Registrable Securities of the Company, such Holder shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any Registrable Securities of the Company held by such Holder (other than those
included for sale in the registration or acquired in the Company’s first firm
commitment underwritten public offering of its Common Stock registered and
declared effective under the Securities Act or in the open market thereafter)
for a period specified by the representative of the underwriters of equity
securities of the Company not to exceed 180 days (or such longer period as the
underwriters or the Company shall request in order to facilitate compliance with
NASD Rule 2711 or NYSE Member Rule 472 or any successor or similar rule or
regulation) following the effective date of a registration statement of the
Company filed under the Securities Act; provided that the same lock-up is agreed
to by all directors and officers of the Company and shareholders individually
owning more than 1% of the Company’s outstanding Common Stock. Any discretionary
waiver or termination of the restrictions of such agreements by the Company or
representatives of the underwriters shall apply to the Holders, pro rata, based
on their percentage equity ownership in the Company.

(c)                Right to Terminate Registration. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 2 prior to or following the effectiveness of such registration, whether
or not any Holder has Registrable Securities included in such registration.

3.                  Registration Procedures. If and whenever the Company effects
the registration of any Registrable Securities, the Company shall:

(a)                Initial Filing. Not less than five Business Days prior to the
filing of the registration statement or any related Prospectus or any amendment
or supplement thereto (including any document that would be incorporated therein
by reference), (i) furnish to each selling Holder copies of all such documents
proposed to be filed, which documents (other than those incorporated by
reference) will be subject to the review of each such selling Holder and (ii) at
the request of a selling Holder, and subject to the execution of a
confidentiality agreement in form and substance reasonably satisfactory to the
Company, cause the Company’s officers, directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of counsel to such selling Holder, to conduct a
reasonable investigation within the meaning of the Securities Act.

(b)               Related Matters. Notify each Holder of Registrable Securities
to be sold and any counsel therefor as promptly as possible (and, in the case of
clause (i)(A) below, not less than five Business Days prior to such filing)
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a registration statement is proposed to be filed, (B) when the
Commission notifies the Company whether there will be a “review” of such
registration statement and whenever the Commission comments in writing on such
registration statement and (C) with respect to a registration statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a registration statement or Prospectus or for
additional information, (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a registration statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose, (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose and (v) of the occurrence of any
event that makes any statement made in a registration statement or Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to a registration
statement, Prospectus or other documents so that, in the case of such
registration statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

4

 



(c)                Incorporation of Certain Matters. If requested by the Holders
of a majority of the Registrable Securities for which written requests have been
received by the Company pursuant to Section 2(a) in connection with an offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
to a registration statement such information as the Company reasonably agrees
should be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated therein.

(d)               Copies. To the extent requested by any Holder, provide to each
Holder and any counsel therefor, without charge, at least one conformed copy of
each registration statement and each amendment thereto (including financial
statements and schedules, documents incorporated or deemed to be incorporated
therein by reference, and all exhibits), such documents to be provided promptly
after their filing with the Commission.

(e)                Delivery. Promptly deliver to each Holder and any counsel
therefor, without charge, as many copies of the Prospectus or Prospectuses and
each amendment or supplement thereto as they may reasonably request; and the
Company hereby consents to the use of each such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the offer
and sale of the Registrable Securities covered by such Prospectus and any
amendment or supplement thereto.

(f)                Blue Sky Matters. (A) Prior to any public offering of the
Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with the selling Holders and any counsel therefor in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities laws (the “Blue Sky laws”) of such jurisdictions within the
United States as any Holder reasonably requests in writing and (B) perform or do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of those Registrable Securities covered by a
registration statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or subject
the Company to any material tax in any such jurisdiction where it is not then so
subject.

(g)               Preparation of Certificates. Cooperate with each Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to a registration statement, which
certificates shall be free of all restrictive legends, and cause such
certificates to be in such denominations and registered in such names as each
Holder may request at least two Business Days prior to any sale of Registrable
Securities.

5

 



(h)               Misrepresentation. Upon the occurrence of any event
contemplated by Section 3(b)(v), as promptly as possible, prepare a supplement
or amendment, including a post-effective amendment, to the registration
statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither such registration statement
nor such Prospectus will contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(i)                 Listing and Quotation. Use its commercially reasonable
efforts to cause all Registrable Securities offered by a registration statement
to be quoted on any securities exchange, quotation system or other market on
which similar securities issued by the Company are then listed or quoted.

(j)                 Rule 158. Comply in all material respects with all
applicable rules and regulations of the Commission and make generally available
to its security holders an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 not later than 45 days after
the end of any twelve-month period (or 90 days after the end of any twelve-month
period if such period is a fiscal year) commencing on the first day of the first
fiscal quarter of the Company after the effective date of the registration
statement.

4.                  Additional Matters.

(a)                Holder Information. In connection with a registration
statement, each selling Holder shall be required to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the registration statement,
and the Company may exclude from such registration the Registrable Securities of
any such Holder who fails to furnish such information within a reasonable time
prior to the filing of such registration statement or any supplemented
Prospectus and/or amended registration statement.

(b)               Reference to Holder. If a registration statement refers to any
Holder by name as the holder of any securities of the Company, then such Holder
shall have the right to require the deletion of the reference to such Holder in
any amendment or supplement to the registration statement that is filed
subsequent to the time that such reference ceases to be required by the
Securities Act.

(c)                Holder Covenants. Each Holder covenants and agrees that (i)
it will not sell any Registrable Securities under a registration statement until
it has received copies of the Prospectus as then amended or supplemented as
contemplated in Section 3(g) and notice from the Company that such registration
statement and any post-effective amendments thereto have become effective as
contemplated by Section 3(c) and (ii) it and its officers, directors and
Affiliates, if any, will comply with the prospectus delivery requirements of the
Securities Act as applicable to them in connection with the sale of Registrable
Securities pursuant to such registration statement.

6

 



(d)               Discontinuance. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in clauses (ii) through (v) of
Section 3(b) or suspension of the use of the registration statement pursuant to
Section 2(c) hereof, such Holder will immediately discontinue disposition of
such Registrable Securities under the registration statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended registration
statement contemplated by Section 3(h), or until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
registration statement.

5.                  Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company, whether or not a registration statement is filed or becomes
effective and whether or not any Registrable Securities are sold pursuant to a
registration statement; provided, however, that all underwriting discounts and
selling commissions applicable to the Registrable Securities shall be borne by
the Holders selling such Registrable Securities, in proportion to the number of
Registrable Securities sold by each such Holder. Such fees and expenses shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made by or with each securities exchange, quotation system or other market on
which Registrable Securities are required hereby to be listed or quoted, (B)
with respect to filings required to be made with the Commission and (C) in
compliance with applicable Blue Sky laws (including, without limitation,
reasonable fees and disbursements of counsel for each Holder in connection with
Blue Sky law qualifications of the Registrable Securities and any determination
of the eligibility of the Registrable Securities for investment under the laws
of such jurisdictions as the Holders of a majority of Registrable Securities may
designate)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for the Registrable Securities and of printing
Prospectuses, if the printing of Prospectuses is requested by the Holders of a
majority of the Registrable Securities included in the registration statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company and fees and disbursements, not to exceed $10,000, of a
single counsel for the Holders, (v) Securities Act liability insurance, if the
Company so desires such insurance and (vi) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s independent public accountants (including any costs associated with
the delivery by independent public accountants of a comfort letter or comfort
letters). In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, and the fees and expenses incurred in
connection with the listing or quoting of the Registrable Securities on any
securities exchange, quotation system or other market on which Registrable
Securities are required to be listed or quoted. If the Holders are required to
pay any registration expenses not payable by the Company pursuant hereto, such
expenses shall be borne by the holders of securities (including Registrable
Securities) requesting such registration in proportion to the number of shares
for which registration was requested.

7

 



6.                  Indemnification.

(a)                Indemnification by the Company. To the extent permitted by
law, the Company shall, notwithstanding any termination of this Agreement,
defend, indemnify and hold harmless each Holder, each officer, director,
manager, owner, agent and employee of each Holder, each Person who controls any
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and each officer, director, manager, owner, agent and employee
of each such controlling Person, to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities,
reasonable costs (including, without limitation, costs of investigation,
preparation and reasonable attorneys’ fees actually incurred) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in a registration
statement or any Prospectus or any amendment or supplement thereto, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder which was furnished in writing to
the Company by such Holder expressly for use therein, (ii) such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder for use in the registration statement or such Prospectus or in any
amendment or supplement thereto or (iii) the use by such Holder of an outdated
or defective prospectus (without any Company provided supplement correcting such
outdated or defective prospectus) after the Company has notified such Holder in
writing that such prospectus is suspended from use, outdated or defective. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party and shall survive the transfer of Registrable Securities by a
Holder.

(b)               Indemnification by Holders. To the extent permitted by law,
each Holder shall, severally and not jointly, defend, indemnify and hold
harmless the Company, the Company’s directors, officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, arising solely out
of or based solely upon any untrue statement of a material fact contained in a
registration statement, any Prospectus or any amendment or supplement thereto,
or arising solely out of or based solely upon any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that (i) such untrue statement or omission is contained in
or omitted from any information so furnished in writing by such Holder to the
Company specifically for inclusion in such registration statement or such
Prospectus or an amendment or supplement thereto, (ii) such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in such registration statement or such Prospectus or any
amendment or supplement thereto or (iii) the use by such Holder of an outdated
or defective prospectus (without any Company provided supplement correcting such
outdated or defective prospectus) after the Company has notified such Holder in
writing that such prospectus is suspended from use, outdated or defective.
Notwithstanding anything to the contrary contained herein, a Holder shall be
liable under this Section 6(b) for only that amount which does not exceed the
net proceeds to such Holder as a result of the sale of Registrable Securities
pursuant to such registration statement.

8

 



(c)                Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party promptly shall notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party. An Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless: (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding following receipt of notice and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding or (iii) the named
parties to any such Proceeding (including any impleaded parties) include both
the Indemnified Party and the Indemnifying Party, and the Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent both the Indemnified Party and the
Indemnifying Party (in which case, if the Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). If the Indemnifying Party is not entitled to, or elects
not to, assume the defense of a claim, it will not be obligated to pay the fees
and expenses of more than one counsel with respect to such claim. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within 30 Business Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that the
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require the Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that the Indemnified Party is not entitled to indemnification
hereunder).

9

 



(d)               Contribution. If a claim for indemnification under Section
6(a) or 6(b) is unavailable to an Indemnified Party because of a failure or
refusal of a governmental authority to enforce such indemnification in
accordance with its terms (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying, Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable as a result of any
Losses shall be deemed to include, subject to the limitations set forth in
Section 6(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred in connection with any Proceeding to the extent there would have been
indemnification for such fees or expenses if the indemnification provided in
this Section was available in accordance with its terms. Notwithstanding
anything to the contrary contained herein, a Holder shall be liable or required
to contribute under this Section 6(d) for only such amount as does not exceed
the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to the registration statement. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this Section 6(d)
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in this
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
provided in the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The indemnity
and contribution agreements contained in this Section are in addition to any
liability that an Indemnifying Party may have to an Indemnified Party.

7.                  Rule 144. For so long as any Holder owns any Shares, the
Company agrees to timely file (or obtain extensions in respect thereof and file
within the applicable extension period) all reports required to be filed by the
Company pursuant to Section 13 or 15(d) of the Exchange Act. In addition, as
long as any Holder owns any Shares, if the Company is not required to file
reports pursuant to Section 13 or 15(d) of the Exchange Act, it will prepare and
furnish to each Holder and make publicly available in a timely fashion the
information specified in Rule 144. Subject to Section 8, the Company further
agrees that it will take such further action as any Holder may reasonably
request to the extent required from time-to-time to enable each Holder to sell
Shares without registration under the Securities Act within the limitation of
the exemption provided by Rule 144 including promptly causing its counsel, at
the Company’s cost, to issue an opinion permitting resale subject to Holder
providing necessary documentation.

10

 



8.                  Lock-Up Shares. In consideration of the Company agreeing to
enter into this Agreement each Holder hereby agrees that until the expiration of
twelve (12) months following the date of this Agreement (the “Lock-Up Period”),
such Holder will not make, offer to make, agree to make, or suffer any
Disposition (as defined below) of the Shares beneficially owned by the Holders
or any interest therein. For the purposes of this Agreement, “Disposition” shall
mean any sale, exchange, assignment, gift, pledge, mortgage, hypothecation,
transfer or other disposition or encumbrance of all or any part of the rights
and incidents of ownership of the Shares, including the right to vote, and the
right to possession of the Shares as collateral for indebtedness, whether such
transfer is outright or conditional, or for or without consideration.
Notwithstanding anything in this Agreement to the contrary, (x) Shares may be
transferred upon the death of any Holder to the estate, representatives, and
heirs of the deceased Holder and (y) the Holders shall be permitted to transfer
the Shares for estate planning purposes provided that, in either case of (x) or
(y), any transferee takes subject to this Agreement. The Holder hereby agrees
that, during the Lock-Up Period, the Holder will not (i) grant any proxies or
powers of attorney that would permit any such proxy or attorney-in-fact to take
any action inconsistent herewith, (ii) deposit such Holder’s Shares into a
voting trust or enter into a voting agreement with respect to the Shares; or
(iii) take any action that would make any representation or warranty of any
Holder untrue or incorrect or would result in a breach by the Holder of such
Holder’s obligations under this Agreement. The Holder further agrees not to
enter into any agreement or understanding with any other person or entity, the
effect of which would be inconsistent with or violative of any provision
contained in this Agreement.

9.                  Miscellaneous.

(a)                Remedies. In the event of a breach by the Company or any
Holder of any of their obligations under this Agreement, each non-breaching
party, in addition to being entitled to exercise all rights granted by law or
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate. The Company and the Holders also acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.

(b)               Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, shall not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
shall not be given, unless the same shall be in writing and signed by the
Company and the applicable Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates generally to the rights of the Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, waived, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence. Notwithstanding the foregoing,
Appendix A may be amended by the Company to reflect transfers of Registrable
Securities and changes in contact information without the consent of any party
hereto.

11

 



(c)                Notices. Any and all communications required or permitted to
be provided hereunder shall be in writing and shall be deemed given and
effective as provided in the Merger Agreement. The addresses for such
communications shall be as set forth on Appendix A hereto or such other address
or addresses as a party may most recently have designated in writing to the
other party hereto.

(d)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. The Holders may not assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of the
Company.

(e)                Assignment of Registration Rights. Subject to Section 8, the
rights of each Holder hereunder, including the right to have the Company
register for resale Registrable Securities in accordance with the terms of this
Agreement, shall be automatically assignable by each Holder to any transferee of
such Holder of all or a portion of the Registrable Securities if: (i) the Holder
agrees in writing with the transferee to assign such rights and a copy of such
agreement is furnished to the Company, (ii) the Company is furnished with
written notice of (A) the name and address of such transferee or assignee and
(B) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment the further
disposition of such securities by the transferee or assignees is restricted
under the Securities Act and applicable state securities laws, (iv) the
transferee agrees in writing with the Company to be bound by all of the
provisions of this Agreement and (v) such transfer shall have been made in
accordance with applicable federal and state securities laws. The rights to
assignment shall apply to each Holder and to their subsequent successors and
assigns.

(f)                Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) such document with the same force and
effect as if such facsimile signature were the original thereof.

(g)               Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada without regard to
the principles of conflict of laws. The parties hereto agree that a final,
non-appealable judgment in any suit or proceeding with respect to this Agreement
shall be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.

(h)               Cumulative Remedies. No provision of this Agreement providing
for any specific remedy to a party shall be construed to limit such party to the
specific remedy described, and that any other remedy that would otherwise be
available to such party at law or in equity shall also be available. The parties
also intend that the rights and remedies hereunder be cumulative, so that
exercise of any one or more of such rights or remedies shall not preclude the
later or concurrent exercise of any other rights or remedies.



12

 



(i)                 Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(j)                 Headings; Interpretation. The headings of this Agreement are
for convenience of reference and shall not form a part of, or affect the
interpretation of, this Agreement. As used herein, (i) the neuter gender
includes the masculine or feminine and the singular number includes the plural,
and vice versa, as the context may require and (ii) unless the context clearly
requires otherwise, the words “herein,” “hereunder” and “hereby,” shall refer to
this entire Agreement and not only to the Section or paragraph in which such
word appears. If any date specified herein falls upon a Saturday, Sunday or
public or legal holidays, the date shall be construed to mean the next Business
Day following such Saturday, Sunday or public or legal holiday. Each party
intends that this Agreement be deemed and construed to have been jointly
prepared by the parties. As a result, the parties agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them.

(k)               Attorney’s Fees. If any party to this Agreement shall bring
any action for relief against the other arising out of or in connection with
this Agreement, in addition to all other remedies to which the prevailing party
may be entitled, the losing party shall be required to pay to the prevailing
party a reasonable sum for attorney’s fees and costs incurred in bringing or
defending such action and/or enforcing any judgment granted therein, all of
which shall be deemed to have accrued upon the commencement of such action and
shall be paid whether or not such action is prosecuted to judgment. Any judgment
or order entered in such action shall contain a specific provision providing for
the recovery of attorney’s fees and costs incurred in enforcing such judgment.
For the purposes of this Section, attorney’s fees shall include, without
limitation, reasonable fees incurred with respect to the following: (i)
post-judgment motions, (ii) contempt proceedings, (iii) garnishment, levy and
debtor and third party debtor and third party examinations, (iv) discovery and
(v) bankruptcy litigation.

(l)                 No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

[Remainder of page intentionally left blank]

 



13

 

 

IN WITNESS WHEREOF, the Holders and the Company have caused this Agreement to be
duly executed by their respective authorized persons on the date first written
above.

            STRATUS MEDIA GROUP, INC.           By:_____________________________
        Name:_________________________         Title:__________________________
                            ________________________________      

 



14

 



Appendix A

HOLDERS AND REGISTRABLE SECURITIES

Name of Holder Contact Information Registrable Securities                      
       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



15

 